Kooper, J.,
dissents and votes to affirm the order appealed from, with the following memorandum: In my view, there was ample evidence adduced at the fact-finding hearing supporting the Family Court’s determination that the appellants had neglected the two children involved in this proceeding by failing to supply them with adequate food (see, Family Ct Act § 1012 [f] [i] [A]). The record contains evidence from which the Family Court properly concluded that the appellants consistently failed to provide dinners to the children and, on other *860occasions, failed to provide breakfasts and lunches. Moreover, the appellants may not avoid their obligation to provide adequate food by arguing that the children were being fed by their grandmother, especially since the grandmother’s actions in feeding the children were not undertaken pursuant to a mutual arrangement with the appellants.
In light of the foregoing, it is my view that the Family Court—which had the advantage of seeing and hearing the witnesses testify—properly entered a finding of neglect against the appellants premised upon their failure to provide adequate food.